        Case: 3:19-cv-00291-jdp Document #: 1 Filed: 04/16/19 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN
________________________________________________________________________

WISCONSIN SHEET METAL WORKERS HEALTH
AND BENEFIT FUND, MILWAUKEE AREA SHEET
METAL JOURNEYMEN AND APPRENTICESHIP
TRAINING FUND, and MICHAEL J. MOONEY
(in his capacity as Trustee),

                     Plaintiffs,

       v.                                                     Case No. 19-cv-291

RICK BREAULT d/b/a BREAULT HEATING & COOLING,

                Defendant.
________________________________________________________________________

                              COMPLAINT
________________________________________________________________________

       NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Philip E. Thompson, and as and for a cause of action against the Defendant, allege and

show to the court the following:

                                   Jurisdiction and Venue

       1.     Jurisdiction of this Court upon Rick Breault, d/b/a as Breault Heating &

Cooling is founded upon section 502 of the Employee Retirement Income Security Act

of 1974 (“ERISA”) (29 U.S.C. § 1132), in that the Plaintiffs are aggrieved by said

Defendant’s violation of certain collective bargaining agreements, trust plans and trust

agreements, and said Defendant’s continued refusal to submit contributions in

accordance with the terms of those plans and agreements, thereby violating the

provisions of ERISA, the Multi-Employer Pension Plan Amendments Act (“MPPAA”),

and the terms and provisions of the employee benefit plans.
        Case: 3:19-cv-00291-jdp Document #: 1 Filed: 04/16/19 Page 2 of 8



      2.     Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that Defendant operates in Green County, Wisconsin.

                                         Parties

      3.     Plaintiffs Wisconsin Sheet Metal Workers Health and Benefit Fund and

Milwaukee Area Sheet Metal Journeymen and Apprenticeship Training Fund are

employee benefit plans within the meaning of ERISA Sections 3(1), (2), (3) and (37),

502 and 515, as amended by the MPPAA (codified as amended at 29 U.S.C. §§

1002(1), (2), (3) and (37), 1132 and 1145), and bring this action on behalf of the

Trustees, participants, and beneficiaries of said Plans. Said Plans maintain offices at

2201 Springdale Road, Waukesha, Wisconsin, 53186.

      4.     Plaintiff Michael T. Mooney is a trustee and fiduciary of the Wisconsin

Laborers’ Health Fund and as such has standing to be a plaintiff in this action. Mr.

Mooney maintains an office at 2201 Springdale Road, Waukesha, Wisconsin, 53186.

      5.     Rick Breault, d/b/a Breault Heating & Cooling is a sole proprietorship

engaged in business with its principal office located at 2146 15th Avenue, Monroe,

Wisconsin 53566. Its registered agent for service of process is Rick Breault, 2146 15th

Avenue, Monroe, Wisconsin 53566.

                                          Facts

      6.     Rick Breault d/b/a Breault Heating & Cooling (“Breault”) is an employer

and party in interest in an industry affecting commerce within the meaning of ERISA

Sections 3(5), (11), (12) and (14) (29 U.S.C. §§ 1002(5), (11), (12) and (14)).

      7.     For all times relevant, Breault was a party to and agreed to abide by the

terms of one or more collective bargaining agreements (“Labor Agreements”) between



                                            -2-
           Case: 3:19-cv-00291-jdp Document #: 1 Filed: 04/16/19 Page 3 of 8



the Sheet Metal Air, Rail and Transportation Workers, Local 18 (SMART) Union

(hereinafter referred to as “Union”).

       8.      The Union represents, for purposes of collective bargaining, certain

Breault employees and employees of other employers in industries affecting interstate

commerce within the meaning of Labor Management Relations Act (“LMRA”) Sections

2(5), 9(a) and 301(a) (29 U.S.C. § 151, et seq.).

       9.      The Labor Agreements described herein contain provisions whereby

Breault agreed to make timely payments to the Plaintiffs' trust funds for each employee

covered by said Labor Agreements.

       10.     By execution of said Labor Agreements, Breault adopted the trust

agreements and amendments thereof which establish and govern the Plaintiffs and are

necessary for their administration and designated as its representatives on the Board of

Trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such

trust agreements, thereby ratifying all actions already taken or to be taken within the

scope of their authority.

       11.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements and the rules and regulations

heretofore and hereafter adopted by the trustees of said Funds, Breault has agreed as

follows:

               a.    to file monthly reports and make timely and prompt contributions to

                     the Plaintiffs for each employee covered by the aforementioned

                     Labor Agreements;



                                            -3-
         Case: 3:19-cv-00291-jdp Document #: 1 Filed: 04/16/19 Page 4 of 8



              b.    to designate, and accept as its representatives, the trustees named

                    in the declaration of trust and their successors;

              c.    to adopt and abide by all of the rules and regulations adopted by

                    the trustees of the employee benefit plans pursuant to the trust

                    agreements;

              d.    to adopt and abide by all of the actions of the trustees in

                    administering the employee benefit plans in accordance with the

                    trust agreements and the rules so adopted;

              e.    to pay, in addition to all of the contributions which are due and

                    owing, liquidated damages and interest relative to delinquent

                    contributions;

              f.    to pay, in addition to delinquent contributions, interest, and

                    liquidated damages, actual attorney's fees, audit fees, court costs,

                    and service fees, should legal action be necessary to obtain

                    delinquent contributions, interest, and liquidated damages; and

              g.    to provide access to all books and records necessary to perform

                    regular audits of Breault’s contributions to Plaintiff funds.

       12.    Breault has failed to perform its obligations pursuant to the terms and

conditions of the Labor Agreements and trust agreements by, although not necessarily

limited to:

              a.    making regular and timely payments to the Plaintiff Funds; and

              b.    refusing to allow Plaintiffs’ auditor access to books and records

                    necessary to perform an audit billing.



                                            -4-
         Case: 3:19-cv-00291-jdp Document #: 1 Filed: 04/16/19 Page 5 of 8



       13.     ERISA § 502(g) (2), as amended by the MPPAA, provides:

               (2)    In any action under this title by a fiduciary for or on behalf of a plan
               to enforce section 515 in which a judgment in favor of the plan is awarded,
               the court shall award the plan --

               (A)       the unpaid contributions,

               (B)       interest on the unpaid contributions,

               (C)       an amount equal to the greater of --

                         (i)    interest on the unpaid contributions, or

                         (ii)   liquidated damages provided for under the plan in an amount
                                not in excess of 20 percent (or such higher percentage as
                                may be permitted under Federal or State law) of the amount
                                determined by the court under subparagraph (A),

               (D)       reasonable attorney’s fees and costs of this action, to be paid by
                         the defendant, and

               (E)       such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by
using the rate provided under the plan, or, if none, the rate prescribed under section
6621 of the Internal Revenue Code of 1954.

       14.     ERISA § 515 provides:

               Every employer who is obligated to make contributions to a multiemployer
               plan under the terms of the plan or under the terms of a collectively
               bargained agreement shall, to the extent not inconsistent with law, make
               such contributions in accordance with the terms and conditions of such
               plan or agreement.

       15.     Despite demands that Breault perform its statutory and contractual

obligations, the Plaintiffs have ascertained that said Defendant has failed, neglected,

omitted, and refused to make its required payments. Breault is now indebted to the

Plaintiffs as follows:

Unaudited period June 1, 2016 through the November 30, 2018:



                                                -5-
        Case: 3:19-cv-00291-jdp Document #: 1 Filed: 04/16/19 Page 6 of 8



Wisconsin Sheet Metal Workers Health and Benefit Fund                            Unknown
Milwaukee Area Sheet Metal Journeymen and Apprenticeship Training Fund           Unknown

       16.    Despite demand from the Plaintiff Funds’ auditor, Breault has denied the

Plaintiff Funds’ auditor access to books and records needed to compile an audit for the

period June 1, 2016 through November 30, 2018.

 Claim One - Against Defendant Rick Breault d/b/a Breault Heating & Cooling for
        Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

       17.    As and for a claim for relief against Defendant Rick Breault d/b/a Breault

Heating & Cooling, the Plaintiff Funds reallege each and every allegation contained in

paragraphs 1 through 16 above and incorporate the same as though fully set forth

herein word for word.

       18.    Due demand has been made by the Plaintiff Funds upon Breault for

payment of all sums due and owing, but said Defendant has refused to pay them, or any

part thereof, and all amounts remain due and owing.

       19.    Because, as the Plaintiff Funds are informed and believe, Breault has not

made timely and prompt contributions on behalf of all covered employees, the corpus of

each of the Funds’ trust funds is reduced, the Funds’ income is reduced, and their ability

to pay benefits to qualified participants and beneficiaries is curtailed. Consequently,

ERISA and the Funds’ employee benefit plans have been violated, and the Funds are

entitled to all of the remedies provided by ERISA.

       20.    Because Breault has failed to make timely and prompt contributions, some

of the Funds’ beneficiaries and participants could have eligibility terminated and benefits

reduced for which they would otherwise qualify. These beneficiaries and participants

would be left without an adequate remedy at law and would suffer severe and



                                            -6-
       Case: 3:19-cv-00291-jdp Document #: 1 Filed: 04/16/19 Page 7 of 8



irreparable harm if said Defendant is not mandatorily compelled to comply with the

Labor Agreements and enjoined from further breaches.

      WHEREFORE, Plaintiffs demand the following relief:

      1.    Judgment on behalf of the Funds and against Breault

            A.     For unpaid contributions, interest, and liquidated damages owed to

                   the Fund for the audit period June 1, 2016 through November 30,

                   2018;

            B.     For unpaid contributions, interest, and liquidated damages owed to

                   the Fund becoming due and/or arising after the commencement of

                   this lawsuit through the date of judgment; and

            C.     Actual attorney fees and the costs of this action.

      2.    An order requiring Breault to serve on the Plaintiffs' counsel, within ten

            (10) days of the date of said order, a list of Breault accounts receivable.

            With respect to each account receivable, Breault shall itemize:

            A.     The amount of each account receivable.

            B.     The period of time during which such receivable accrued.

            C.     The location of the premises upon which the work was performed.

            D.     The nature of the improvement involved for which the account

                   receivable is due.

            E.     The present outstanding amount of wages and fringe benefits still

                   owed for labor on the improvement (itemized by individual and by

                   month on each project or improvement separately).




                                          -7-
 Case: 3:19-cv-00291-jdp Document #: 1 Filed: 04/16/19 Page 8 of 8



3.    An order directing Breault to fully submit to an audit of the company's

      books and records by the Funds’ designated representative for the period

      June 1, 2016 through November 30, 2018.

4.    The Court should retain jurisdiction pending compliance with its order.

5.    For such other, further or different relief as the Court deems just and

      proper.

Dated this 16th day of April, 2019.


                                  s/Philip E. Thompson
                                  Philip E. Thompson (SBN:1099139)
                                  The Previant Law Firm, S.C.
                                  310 West Wisconsin Avenue, Suite 100 MW
                                  Milwaukee, WI 53203
                                  414-203-0514 (Telephone)
                                  414-271-6308 (Fax)
                                  Email: pet@previant.com
                                  Attorneys for the Plaintiffs




                                      -8-
